
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 61
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Mack,
			 Mr. Bilirakis,
			 Mr. Burton of Indiana,
			 Mr. McCotter, and
			 Mr. Poe of Texas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Government of the Russian Federation’s continued membership in the G8 should be
		  conditioned on its compliance with its international obligations and commitment
		  to democratic principles and standards.
	
	
		Whereas the Group of Eight (G8) is comprised of France,
			 Germany, Italy, Great Britain, the United States, Canada, Japan, and
			 Russia;
		Whereas the leaders of the G8 member states gather
			 annually to tackle global challenges, which include strengthening international
			 trade and promoting peace and democracy;
		Whereas prior to Russia’s participation in the
			 organization, the then Group of Seven (G7) consisted solely of countries with
			 advanced economies and democratic governments;
		Whereas after the breakup of the Soviet Union in 1991,
			 Russia undertook steps to implement political and economic reforms;
		Whereas the decision to invite Russia to participate and
			 become a member of the G8 was based on the recognition of the Government of the
			 Russian Federation’s commitment to pursue continued democratization and market
			 reforms;
		Whereas under the leadership of Vladimir Putin, both as
			 President and Prime Minister of Russia, the Russian Federation has reversed its
			 steps toward true democracy and engaged in hostile acts against its
			 neighbors;
		Whereas, since Vladimir Putin assumed the office of the
			 Presidency of the Russian Federation in 2000, the Russian Federation has, among
			 other things, cracked down on opposition political parties, suppressed
			 independent media, and restricted activities of human rights
			 organizations;
		Whereas, according to a 2007 report on Russia issued by
			 Freedom House, “Judges [in Russia] often report feeling pressured by federal
			 authorities …”, that “Corruption throughout the government and business world
			 is pervasive … [and that the] government’s continuing campaign against
			 nongovernmental organizations (NGOs), particularly those with foreign funding,
			 curtailed the activities of human rights groups, and fine-tuning of the
			 electoral laws made life more difficult for opposition parties”;
		Whereas, according to the Department of State’s 2007
			 Country Report on Human Rights Practices, “[Russian] government security forces
			 were allegedly involved in unlawful killings, politically motivated abductions,
			 and disappearances in Chechnya, Ingushetia and elsewhere in the North
			 Caucasus.”;
		Whereas, the Russian Federation’s human rights abuses and
			 failure to address corruption in the North Caucasus have contributed to the
			 increase in violence in the region and have enhanced the opportunities for
			 radical Islamists to recruit followers there;
		Whereas, according to a 2006 report issued by the
			 Organization for Economic Cooperation and Development (OECD), the Russian
			 Federation’s “policy seems to have been focused not on market reforms but on
			 tightening the state’s grip on the ‘commanding heights’ of the economy”;
		Whereas reports indicate that high-level officials in the
			 Russian Federation have benefitted from the diversion of substantial revenues
			 from state-owned and state-influenced energy entities and from private energy
			 enterprises that have been subjected to pressures by the government
			 authorities;
		Whereas the Russian Federation has consolidated its
			 control over Russia’s oil and gas sectors through harassment of domestic and
			 foreign energy companies;
		Whereas the Russian Federation has apparently used its
			 influence over its vast energy resources as a political tool in relations with
			 its neighbors, including the Republic of Georgia, Ukraine, and Belarus;
		Whereas through its state-owned or influenced energy
			 companies, Russia has tried to gain control over pipelines, storage facilities,
			 ports, and other energy infrastructure in the rest of Europe to further enhance
			 its position of increasing dominance in European energy markets, and in a
			 number of cases where energy infrastructure had been purchased by non-Russian
			 companies, subsequently shut off energy supplies to the energy facilities
			 involved;
		Whereas the Russian Federation has failed to fulfill the
			 commitment it made in 1999 at the Organization for Security and Cooperation in
			 Europe (OSCE) Summit in Istanbul to withdraw its military forces from the
			 Transnistrian territory of the Republic of Moldova by the end of 2002;
		Whereas the Russian Federation has, for years, sought to
			 manipulate ethnic conflicts in Georgia and its separatist regions of Abkhazia
			 and South Ossetia, and made numerous efforts to undermine Georgia’s
			 sovereignty, including, among other things, providing arms to the separatist
			 movements within Georgia, boycotting Georgia’s major export products, violating
			 Georgian airspace, shooting down an unmanned Georgian drone, and shutting off
			 gas and electricity supplies to Georgia;
		Whereas prior to attacking Georgia in August 2008, Russia
			 had increased its forces and military equipment in South Ossetia and Abkhazia,
			 and granted Russian citizenship and passports to those living in those Georgian
			 enclaves, thereby escalating tensions in these regions;
		Whereas Russia’s military invasion of Georgia in August
			 2008 violated Georgia’s territorial integrity, caused tens of thousands of
			 persons to be internally displaced, and inflicted massive destruction by the
			 bombing of Georgian infrastructure, including ports, bridges, and
			 railroads;
		Whereas, on August 26, 2008, Russia recognized South
			 Ossetia and Abkhazia as independent states, although they are internationally
			 recognized as part of Georgia’s territory;
		Whereas, on September 8, 2008, Russia’s Defense Minister
			 Anatoly Serdyukov indicated that Russia will significantly increase the number
			 of troops in Abkhazia and South Ossetia, and, according to a statement made on
			 October 20, 2008, by the chief of the Russian general staff, General Nikolai
			 Makarov, Russia will establish permanent military bases in those separatist
			 regions;
		Whereas, on January 26, 2008, Russian officials stated
			 that Russia will soon start building a naval base in Georgia's Black Sea
			 separatist region of Abkhazia; and
		Whereas the abovementioned policies and actions by the
			 Russian Federation undermine global security and democracy and weaken economic
			 stability and development and thereby contradict the values, principles, and
			 objectives of the original seven member states of the G8: Now, therefore, be
			 it
		
	
		That Congress—
			(1)notes the undemocratic nature of the
			 Government of the Russian Federation’s actions and policies restricting
			 political and media freedoms and also its failure to respect and protect human
			 rights;
			(2)condemns Russia’s
			 violation of the Republic of Georgia’s sovereignty and territorial integrity,
			 and Russia’s continued failure to withdraw its troops from Georgian territory;
			(3)calls upon the President to urge the
			 leaders of the governments of the other six original member states of the G8 to
			 condition Russia’s continued membership in the G8 on its adherence and
			 commitment to the values shared by the other members of the organization,
			 including: democracy, respect for human rights, promotion of peace and
			 stability, and proper protection of investment; and
			(4)calls upon the President and the Secretary
			 of State to work with the governments of the six other original member states
			 of the G8 to terminate the Russian Federation’s participation in the G8 with
			 such termination of membership to continue until the President, after
			 consulting with the other six member states, determines and reports to Congress
			 that the Government of the Russian Federation has—
				(A)taken demonstrable and substantive steps
			 toward removing the official and unofficial restrictions that it currently
			 imposes on legitimate political opposition parties and movements, independent
			 media, human rights groups, and nongovernment organizations, and that violate
			 the principles of organizations such as the Organization for Security and
			 Cooperation in Europe (OSCE) and the Council of Europe;
				(B)taken substantive
			 measures to implement free market reforms and affirmative steps in tackling
			 corruption on all levels, particularly within the government and within the
			 government’s highest levels;
				(C)ceased to use
			 energy as a political tool against its neighbors and has demonstrated a
			 commitment to adhere to proper market-based policies regarding its energy
			 sector, including but not limited to providing legal protections and fairly
			 enforcing those protections in regard to both domestic and foreign investors,
			 and opening up its oil and gas pipelines to investment and operation by
			 non-Russian investors;
				(D)fulfilled its
			 commitments to withdraw its military forces from the Transnistrian region of
			 the Republic of Moldova;
				(E)fully and verifiably withdrawn its troops
			 from all of the territory of Georgia; and
				(F)ceased any and all
			 actions and policies that currently violate or would threaten the sovereignty
			 and territorial integrity of neighboring states.
				
